         Case 6:14-cr-06173-FPG Document 159 Filed 06/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                 Case # 14-CR-6173-FPG-4
v.
                                                                 ORDER
ODELL EDWARDS,
                                     Defendant.

       On April 10, 2020, the Court accepted Defendant Odell Edwards’s plea of guilty to a

violation petition and sentenced him to six months in custody. ECF No. 153. Subsequently,

Defendant, acting pro se, submitted a letter to the Court that was received on May 26, 2020. See

ECF No. 158. He states his belief that he would be released from custody on June 22, 2020, but

the Bureau of Prisons (“BOP”) has calculated a release date of August 27, 2020. Defendant asks

that the Court amend the sentence to four months so that he can be “released on the agreed upon

date and time.” Id. at 2. The Court cannot provide Defendant with the relief he seeks.

       As the Court understands Defendant’s letter, Defendant does not dispute that he knowingly

and voluntarily accepted his plea. Rather, Defendant disputes the manner in which his agreed-

upon sentence has been calculated, and he asks the Court to modify the sentence so as to be

consistent with his calculation. Generally, “[a] district court may not [] modify a term of

imprisonment once it has been imposed.” United States v. Burden, No. 3:00-CR-263, 2010 WL

908929, at *1 (D. Conn. Mar. 8, 2010). Moreover, the BOP, not the sentencing court, is vested

with the authority to calculate a defendant’s sentence. See United States v. Pineyro, 112 F.3d 43,

45 (2d Cir. 1997). Thus, this Court is without power to modify Defendant’s sentence on the basis

that the BOP has miscalculated Defendant’s release date.

       This is not to say that Defendant has no avenues for relief. If he wishes to challenge the

BOP’s calculation of his sentence, he may bring a petition under 28 U.S.C. § 2241. See Darden

                                                1
         Case 6:14-cr-06173-FPG Document 159 Filed 06/08/20 Page 2 of 2




v. Bureau of Prisons, 707 F. Supp. 2d 363, 366 (E.D.N.Y. 2010) (“It is well-settled in this Circuit

that a petition filed pursuant to 28 U.S.C. § 2241 . . . [is] generally the appropriate vehicle to raise

claims arising from . . . a prison official’s computation of a prisoner’s sentence.”). Before bringing

a petition, however, Defendant must first seek administrative review of the calculation of his

sentence, see United States v. Senior, 93 F. App’x 265, 266 (2d Cir. 2004) (summary order), and

even then, Defendant must file the petition in the judicial district where he is confined, not the

district where he was sentenced. See United States v. Harriman, No. 04-CR-162, 2010 WL

3702533, at *1 (D. Vt. Sept. 16, 2010).

       For these reasons, the Court is not in a position to grant Defendant’s requested relief, and

his letter request (ECF No. 158) is therefore DENIED.

       IT IS SO ORDERED.

Dated: June 8, 2020
       Rochester, New York

                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                   2
